1
                                                         JS-6
2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   FRAICHE TEXTILE, INC., a California Case No.: 2:18-cv-08269-RGK-PLA
                                         Hon. R. Gary Klausner Presiding
     Corporation,
12
                                         [PROPOSED] JUDGMENT ON
13   Plaintiff,                          APPLICATION FOR DEFAULT
14                                       JUDGMENT BY COURT AGAINST
     vs.                                 GKC USA, INC.
15
     GKC USA, INC., a California
16
     Corporation; and DOES 1 through 10,
17
     Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                          - 1-
                                  [PROPOSED] JUDGMENT
1
                                 [PROPOSED] JUDGMENT

2
           FOR GOOD CAUSE APPEARING, THE FOLLOWING JUDGMENT IS

3
     ENTERED AS FOLLOWS:

4
           A Judgment in the amount of Thirty Thousand Dollars and No Cents

5
     ($30,000) in statutory damages, plus costs in the amount of Four Hundred Fifty Nine

6    Dollars and Twenty Nine Cents ($459.29) and attorneys’ fees in the amount of Two

7    Thousand Four Hundred Dollars and No Cents ($2,400.00), for a grand total of

8    $32,859.29 is hereby GRANTED and ENTERED against GKC USA, Inc., and in

9    favor of Fraiche Textile, Inc., along with post-judgment interest pursuant to 28

10   U.S.C. § 1961(a).

11

12         SO ORDERED.

13

14

15   Dated: February 12, 2019        By:____________________________________
                                          Honorable R. Gary Klausner
16                                        United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                              - 2-
                                      [PROPOSED] JUDGMENT
